DETAILED ACTION
The following is a response to Applicant’s communications filed June 21, 2021 that included amendments, which have been entered. Applicant amended claims 1, 3, 5-9, 11, and 13-20. As a result of these amendments, claims 1-20 are allowable.




REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:

35 USC 101
The amendments present additional elements in high details of specificity, when viewed as a whole, integrates any recited abstract ideas into a practical application, under Step 2A Prong 2 (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies any alleged abstract in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These specifically recited additional elements sufficient to integrate any abstract idea into a practical application that are beyond generally linking the abstract idea to a particular technological environment include, at least, the following additional elements recited in claim 1:
receiving, by a processor device,input [[to]]by a model compiler computing process[[by]]from a design tool computing process that employs the processor device including a user interface; 
generating, by the design tool computing process that employs [[a]]the processor device, a client business and technical requirement software model that uses computing process that extends received by the model compiler computing process from a constraints, rules and patterns repository; 
generating, by the design tool computing process that employs the processor device, a draft IT solution configuration by
generating, by the model compiler computing process, output including computer readable compiler code for a configuration solution that is translated and provided in a formal constraint satisfaction computing model, the model compiler computing process uses from translating the generated draft IT solution configuration into a constraint satisfaction problem solver language of a constraint satisfaction engine computing process; 
propagating, by the constraint satisfaction engine computing process, ;[[,]] 
identifying, by the constraint satisfaction engine computing process, computing process that employs the processor device; 
generating, by a formal model assembler computing process, formal model assembler output results in computer readable assembly code by using results from a formal cloud model skeleton that uses as input the translated computer readable compiler code in the constraint satisfaction problem solver language, and the configuration solution; and 
generating, by the design tool computing process that employs the processor device, an IT solutions graphical display interface by auto-populating, the IT solutions graphical display interface includesa debugging computing process processing, and a solution interface page that includes computing processing for adding landscape and a datacenter_ computing system.  

These additional elements describe a specific method for translating, converting and compiling business constraints into specific computer readable code. Pursuant to these above additional elements, the invention captures business constraints, compile the constraints into specific CSP model using specific 

As a whole, the ordered combination of the elements describe a specific and technical process of compiling and assembling business constraints into specific computer readable code and constraint solution, and these additional elements apply any abstract in a meaningful way that is beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, and thus, these additional elements integrate any recited abstract idea into a practical application under the second prong of Step 2A.

Prior Art
The closest prior art are U.S. Patent Pub. No. 2009/007066 for Grechanik ("Grechanik") in view of U.S. Patent Pub. No, 2013/0238795 for Geffin et al. ("Geffin"); however, the combined teachings of these references do not teach the specific ordered sequence of limitations of independent claims 1, none of the these references teaches the following claim features required by claims 1:
receiving, by a processor device,input [[to]]by a model compiler computing process[[by]]from a design tool computing process that employs the processor device including a user interface; 
generating, by the design tool computing process that employs [[a]]the processor device, a client business and technical requirement software model that uses computing process that extends generic model constructs with constructs specific to capturing client requirements, the constructs comprising constraints, mapping and transformation rules and solution patterns received by the model compiler computing process from a constraints, rules and patterns repository; 
generating, by the design tool computing process that employs the processor device, a draft IT solution configuration by
generating, by the model compiler computing process, output including computer readable compiler code for a configuration solution that is translated and provided in a formal constraint satisfaction computing model, the model compiler computing process uses from translating the generated draft IT solution configuration into a constraint satisfaction problem solver language of a constraint satisfaction engine computing process; 
propagating, by the constraint satisfaction engine computing process, ;[[,]] 
identifying, by the constraint satisfaction engine computing process, computing process that employs the processor device; 
generating, by a formal model assembler computing process, formal model assembler output results in computer readable assembly code by using results from a formal cloud model skeleton that uses as input the translated computer readable compiler code in the constraint satisfaction problem solver language, and the configuration solution; and 
generating, by the design tool computing process that employs the processor device, an IT solutions graphical display interface by auto-populating, the IT solutions graphical display interface includesdesign editor interface, a debugging computing process processing, and a solution interface page that includes computing processing for adding landscape and a datacenter_ computing system.  

Furthermore, Non-Patent Literature, “Aneka: A Software Platform for .NET-based Cloud Computing” to VECCHIOLA et al, 8/2/2009, hereinafter VECCHIOLA, discloses, Aneka is a platform for deploying Clouds developing applications on top of it. It provides a runtime environment and a set of APIs that allow developers to build .NET applications that leverage their computation on either public or private clouds. One of the key features of Aneka is the ability of supporting multiple programming models that are ways of expressing the execution logic of applications by using specific abstractions. This is accomplished by creating a customizable and extensible service oriented runtime environment represented by a collection of software containers connected together. By leveraging on these architecture advanced services including resource reservation, persistence, storage management, security, and performance monitoring have been implemented. On top of this infrastructure different programming models can be plugged to provide support for different scenarios as demonstrated by the engineering, life science, and industry applications. However, VECCHIOLA does not teach the specific ordered sequence of limitations of independent claims 1 nor otherwise cure the deficiencies of Grechanik and Geffin.
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Grechanik, Geffin and/or any other additional reference(s) would be improper to teach the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO HAN MAX LEE/
Examiner, Art Unit 3623


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623